Attorney’s Docket Number: 20192743/24061.4127US01
Filing Date: 01/11/2021
Claimed Priority Date: 02/27/2020 (Provisional 62/982,556)
Applicants: Chu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 06/10/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention (directed to a method of making a semiconductor structure), in the reply filed on 06/10/2022, is acknowledged. Applicant cancelled claims 16-20, added new claims 21-25, and indicated that claims 1-15 and 21-25 are drawn to the elected Group I invention. The examiner agrees. Accordingly, pending in this application are claims 1-15 and 21-25.

Drawings
The drawings are objected to because Figs. 5A-B are inconsistent in their identification of reference characters 501, 502, and 504. Initially, reference character 501 is absent from the written description, and it is unclear what feature it is supposed to identify in Fig. 5A. Additionally, both reference characters 502 and 504 seem to point to a same layer in Fig. 5A; and the layer in direct contact with the gate electrode 506 is unlabeled in both Figs. 5A and 5B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
- Par. [0017], L. 12 recites “Fig. 11C…..of Fig. 11A”. The Drawings as filed are devoid of such figures.
- Par. [0054], L. 3-4: amend to --a length 
- Par. [0059], L. 5-6, 11 recites “Fig. 11A”. The Drawings as filed are devoid of such figure.
 	Appropriate corrections are required.

Claim Objections
Claims 13 and 21 are objected to because of the following informalities:
- Claim 13, L. 1: amend to -- the dielectric material is a contact etch stop layer.--  
- Claim 21, L. 4: amend to -- forming a gate structure 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rachmady et al. (US2020/0212038).

Regarding Claim 21, Rachmady (see, e.g., Figs. 5A-E) shows all aspects of the instant invention, including a method of semiconductor device fabrication, comprising:
- providing a substrate (e.g., substrate 204) including a fin element (e.g., fin structure 502) extending from the substrate (e.g., Fig. 5B)
- forming a gate structure (e.g., dummy gate 512) over the fin element (e.g., Fig. 5C)
- epitaxially growing a source/drain feature (e.g., dual epitaxial region 306,308) adjacent the gate structure and over the fin element (e.g., Fig. 5E), wherein the growing includes:
forming the source/drain feature having a lower semiconductor portion (e.g., 306) and an upper semiconductor portion (e.g., 308)
forming a dielectric region (e.g., insulating layer 516) interposing the lower semiconductor portion and the upper semiconductor portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (US2020/0212038).

Regarding Claim 22, while Rachmady (see, e.g., Par. [0014]) discloses that his invention is directed to back end of line (BEOL) semiconductor processing and structures including, e.g., contacts, he does not explicitly show a step of forming a contact structure interfacing the upper semiconductor portion of the source/drain feature. However, it would have been readily apparent to one of skill in the art that such contacts arrangement must be present in the embodiment of Rachmady, as means of biasing of the source and drain regions and implement a functional FinFET, as disclosed by Rachmady himself (see, e.g., Fig. 1, Par. [0020]: contacts 122).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of forming a contact structure interfacing the upper semiconductor portion of the source/drain feature in the method of Rachmady, because contacts are well-known in the semiconductor art for their use as means to provide connection to upper portion of S/D regions, as suggested by Rachmady himself, and implementing a contact structure according to a known process step for its conventional use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

  Allowable Subject Matter
Claims 1-15 are allowable.
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose methods of manufacturing FinFET S/D features through a multi-step epi process with a dielectric interposed therebetween, and having some steps similar to the instant inventions. However, none of the references disclose a step of epi material removal to form a hollow area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814